

116 HR 6174 IH: Youth, Peace, and Security Act of 2020
U.S. House of Representatives
2020-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6174IN THE HOUSE OF REPRESENTATIVESMarch 10, 2020Ms. Meng (for herself, Mrs. Brooks of Indiana, Mr. Phillips, and Mr. Curtis) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo support the inclusive and meaningful participation of youth in peace building and conflict prevention, management, and resolution, as well as post-conflict relief and recovery efforts.1.Short titleThis Act may be cited as the Youth, Peace, and Security Act of 2020.2.FindingsCongress makes the following findings:(1)There are currently 1.8 billion youth in the world, the largest number ever to have existed.(2)Youth represent the majority of the population in many conflict-affected countries, where on average 50 percent of the population is below the age of 20, and in some countries more than 70 percent of the population is below the age of 30.(3)Around the world, youth remain under-represented in peace building and conflict prevention, management, and resolution, and post-conflict relief and recovery efforts.(4)Violence impacts over 1 billion people globally each year.(5)Youth and youth-led groups and movements led by them have demonstrated the capacity to play critical roles in—(A)de-escalating conflict from spreading;(B)preventing recurring cycles of violence in communities;(C)effectively encouraging defection from armed groups;(D)improving the effectiveness and sustainability of peace agreements;(E)improving social cohesion and resilience to violence and recruitment; and(F)strengthening a culture of peace and security.(6)Youth are critical actors in grassroots community development, despite operational risks and limited technical and financial support for their work.(7)Preventive and resilience-based approaches to youth are more effective at reducing violence than hard security responses and at-risk and remedial approaches, which are often counterproductive.(8)Youth who have participated in United States-supported civic engagement and development programs were less likely to participate in or support political violence.(9)Youth participation in the design and implementation of community development strategies is critical for effectively reducing violence and extremism, and increasing peace.(10)United Nations Security Council Resolution 2250 on Youth, Peace, and Security, which was adopted on December 9, 2015, formalized an international framework to address the role of youth in building and sustaining peace and preventing conflict.3.Sense of CongressIt is the sense of Congress that the United States Government should—(1)promote the meaningful participation of youth in peace building and conflict prevention, management, and resolution, as well as post-conflict relief and recovery efforts, reinforced through diplomatic efforts and programs; (2)provide assistance to and build the capacity of youth-led organizations dedicated to advancing peace and review administrative and bureaucratic impediments to achieving this aim;(3)build on existing United States Government strategies addressing youth to ensure the meaningful and inclusive participation of youth in decision making at all levels and, at a minimum, such decision making should be designed and assessed in consultation with diverse, representative youth;(4)integrate youth outreach and engagement into relevant conflict-resolution, leadership, and democracy and governance programs supported by the United States Government; and(5)include age- and gender-responsive policies and programming in the design, implementation, and evaluation of relevant United States foreign assistance programs.4.Statement of policyIt shall be the policy of the United States to promote the inclusive and meaningful participation of youth in peace building and conflict prevention, management, and resolution, as well as post-conflict relief and recovery efforts, reinforced through diplomatic efforts and assistance programs that—(1)elevate and incorporate mainstream, the perspectives and interests of affected youth into conflict-prevention, violence-reduction, and post-conflict peace building activities and strategies;(2)increase meaningful and inclusive youth participation in program planning and policy development related to conflict-prevention and violence-reduction and security-sector initiatives funded by the United States Government;(3)promote the safety, economic security, and dignity of youth in conflict and other high-risk environments;(4)provide technical and financial support to diverse youth-led groups, initiatives, and innovations working on issues of peace and security;(5)support the equal access of youth to United States foreign assistance aid distribution mechanisms and services;(6)encourage partner governments to adopt plans to increase meaningful youth participation in peace and security processes and decision-making institutions; and(7)recognize the unique context girls and young women experience in conflict settings by adjusting programs and policies that pertain to the achievement of the strategy and policy goals of this Act to protect girls and young women’s physical safety, economic security, and dignity, while supporting their equal access to aid distribution and prioritizing programs to improve outcomes in gender equality and their empowerment.5.Establishment of Youth Coordinator(a)In generalThe President shall designate a current employee of the United States Agency for International Development (USAID) serving in a career or non-career position in the Senior Executive Service or at the level of a Deputy Assistant Administrator or higher to serve concurrently as a coordinator for components of overseas conflict prevention, management, and resolution, and post-conflict relief and recovery efforts related to youth (in this section referred to as the Coordinator). The position of the Coordinator shall be located in USAID’s Bureau for Development, Democracy, and Innovation.(b)DutiesThe Coordinator shall—(1)have the primary responsibility for the coordination of all resources and international activities of the United States Government appropriated or used for overseas conflict prevention, management, and resolution, and post-conflict relief and recovery efforts related to youth;(2)lead implementation of the strategy established under section 6;(3)lead revision, not less frequently than once every 5 years, of the strategy established under section 6;(4)establish an advisory group of experts to advise the Coordinator on the development and implementation of the strategy established under section 6—(A)which shall be composed of representatives of relevant civil society, international organizations, and United States Government entities; (B)of which not less than 30 percent of such representatives should be youth; and(C)which shall facilitate exchanges between a diverse range of youth leaders across the country to connect youth and government officials around the world on the youth, peace, and security agenda and use these exchanges to provide insight and improvements to the strategy;(5)coordinate with relevant Federal agencies, including the Department of Defense, the Department of State, and the National Security Agency, the United Nations Youth Envoy and Envoy on Children in Armed Conflict, the private sector and relevant partner entities as appropriate, to carry out the strategy established under section 6 and to align current and future investments with effective, evidence based interventions;(6)provide direction to the design and oversight of grants, contracts, and cooperative agreements with nongovernmental organizations and private sector entities for the purpose of carrying out the strategy established under section 6; and(7)support the designation of a Youth Point of Contact (YPOC) in diplomatic overseas missions and United States Agency for International Development bureaus, as selected by the Coordinator.(c)Restriction on additional or supplemental compensationThe Coordinator shall receive no additional or supplemental compensation as a result of carrying out responsibilities and duties under this section.6.Strategy(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of State, in coordination with the USAID Administrator, shall coordinate the development and implementation of a United States whole-of-government strategy to accomplish the policy objective set forth in section 4, which shall—(1)prioritize funding programs that provide training and technical assistance to youth engaged in peace building, violence prevention, mediation, and negotiation and peacekeeping to the extent practicable;(2)integrate youth consultation in program design and implementation as assessment criteria within the procurement process during the United States foreign assistance and acquisition application process;(3)create standards for collecting and analyzing age and gender data for the purpose of developing and enhancing early warning and response systems for conflict, mass violence, and atrocities;(4)support youth peace builders to participate in communities of practice and virtual mentorships programs aimed at improving monitoring, evaluation, reporting, and program management capacities;(5)encourage the development of youth-inclusive transitional justice and accountability mechanisms, disengagement, and reintegration programs;(6)support inclusive education with a focus on context-specific critical thinking skills, so­ci­o­e­mo­tion­al learning, and conflict resolution;(7)identify and address barriers through age-disaggregated analysis to youth participation in programs described in paragraph (1) and improve program design and targeting;(8)include youth in assessments of United States peace and security initiatives; and(9)support the use of quotas for the direct and gender-equitable participation of youth in all phases of formal peace and political transition processes, from pre-negotiation to implementation, including in national dialogues, constitution-making, transitional justice, and other political processes related to peace and security.(b)Agency-Specific plansThe strategy shall include specific implementation plans from each relevant Federal agency that describes the anticipated technical, financial, and in-kind contributions to integrate the strategy into ongoing planning processes.(c)Regional plansThe strategy shall include specific implementation plans and consideration in consultation with each regional bureau within the United States Agency for International Development, the Department of State, and the Department of Defense as part of ongoing planning processes including relevant Country Development Cooperation Strategies and Joint Regional Strategies.7.Development assistance to expand training, technical assistance, and grants managed and controlled by youth leaders(a)In generalSection 252 of the Foreign Assistance Act of 1961 (22 U.S.C. 2211a) is amended—(1)in subsection (a)—(A)in paragraph (5), by striking and at the end;(B)in paragraph (6), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(7)assistance to expand training, technical assistance, and grant management managed and controlled by youth leaders.; and(2)by adding at the end the following:(d)DefinitionIn subsection (a)(7), the term youth means individuals who have attained the age of 16 but have not attained the age of 30. .(b)Youth, Peace, and Security Fund(1)In generalThe Coordinator is authorized to provide grants, emergency assistance, and technical assistance to eligible youth-led civil society organizations and youth peace building implementers who seek to achieve the following:(A)Peace building.(B)Conflict prevention.(C)Conflict management.(D)Conflict resolution.(E)Post-conflict relief and recovery efforts.(F)Assistance for those who require immediate support in the face of legal and safety concerns due to their participation in the activities described in subparagraph (A), (B), (C), (D), or (E).(2)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this subsection. Amounts appropriated pursuant to the authorization of appropriations under this paragraph may be referred to as the Youth, Peace, and Security Fund.8.Youth definedIn this Act, the term youth means individuals who have attained the age of 16 but have not attained the age of 30. 